Appeal from an order of the Supreme Court, Monroe County (William P Polito, J), entered January 23, 2007 in a property damage action. The order granted defendant’s motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Plaintiffs commenced this action seeking to recover damages resulting from a fire allegedly caused by defendant’s negligent repair of a motorcycle. Contrary to plaintiffs’ contention, Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. Defendant met its initial burden by establishing that any negligence on its part was not a proximate cause of the fire (see Calabrese v Smetko, 244 AD2d 890 [1997]), and plaintiffs failed to raise a triable issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Present—Scudder, P.J., Martoche, Smith, Green and Gorski, JJ.